Citation Nr: 0210517	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from May 1959 
to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for the cause of the veteran's death.  

The case was previously before the Board in September 2000 
and in March 2001, when it was remanded to obtain medical 
records and a medical opinion.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  

In a statement dated in September 2001, the appellant noted 
that the veteran had been diagnosed with diabetes mellitus.  
The Board notes that service connection for this disorder was 
denied by a rating decision in June 1998, which was before 
diabetes mellitus was added to list of diseases related to 
Agent Orange.  To the extent that the appellant may be 
attempting to revisit this issue, it is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died on June [redacted], 1998, at the age of 58; the 
immediate cause of death was brainstem infarction due to 
massive cerebral edema as a consequence of olfactory groove 
meningioma with no other condition listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

3.  A RO rating decision dated June 30, 1998 awarded service 
connection for varicose veins of the left calf and bilateral 
high frequency sensorineural hearing loss; this award of 
service connection was not made prior to the veteran's death.  

4.  There is no competent medical evidence of meningioma 
during the veteran's active military service or during the 
first post service year.

5.  There is evidence that the veteran was diagnosed with 
leukocytosis during service.  

6.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

7.  The only Agent Orange related disease shown by the 
veteran during his lifetime was diabetes mellitus, Type II, 
first shown by blood sugar studies approximately six months 
before his death.

8.  There is no medical evidence linking the veteran's fatal 
meningioma with his active military service, his in service 
leukocytosis, Agent Orange exposure during service, diabetes 
mellitus, or any of the disabilities related to service.

9.  The fatal meningioma was not the result of disease or 
injury during the veteran's active military service, nor was 
it causally related to diabetes mellitus, Type II, first 
shown in 1998.

10.  The disabilities related to the veteran's service did 
not make him less able to resist the fatal meningioma or in 
any way hasten his death.

11.  The veteran did not suffer an injury or an aggravation 
of an injury or disease as the result of VA hospitalization, 
medical or surgical treatment, or an examination, prior to 
his death, and his death was not the result of any such 
injury or aggravation.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service, 
or which could be presumed to have been incurred in service, 
did not cause the veteran's death and did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 
(West 1991); 38 C.F.R. §§ 3.303, 307, 309, 3.312 (2001). 

2.  The requirements for service connection for the cause of 
the veteran's death as a result of medical treatment in a VA 
facility under the provisions of 38 U.S.C. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Considerations

As an initial matter, the Board notes that during the 
pendency of the appellant's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), was signed into law.  The VCAA eliminates the concept 
of a well-grounded claim and redefines the obligations of VA 
with respect to the duty to assist.  The VCAA also includes 
an enhanced duty to notify a claimant as to information and 
evidence necessary to substantiate a claim for VA benefits.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  The 
Board notes that the statement of the case and the 
supplemental statement of the case provide notification of 
the legal requirements to establish service connection for 
the cause of the veteran's death and of the evidence required 
to grant her claim.  While it is not clear whether the 
appellant was advised which portion of the information and 
evidence necessary to substantiate the claim would be 
obtained by VA and which she would be required to submit, it 
appears that two Board remands for development resulted in 
the RO obtaining evidence not yet of record that the Board 
believed to be useful in connection with the claim, including 
service department records dating from 1989 to the date of 
the veteran's death and a medical opinion regarding the role, 
if any, of Agent Orange.  The service medical records were 
obtained also.  The Board finds that the requirement of the 
VCAA have been substantially met such that the Board may 
proceed to address the merits of the claim.

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2001).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2001).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(2001).

"Generally, minor service-connected disabilities, 
particularly those of a static nature, or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability."  
38 C.F.R. § 3.312(c)(2) (2001).  

"Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death."  38 C.F.R. § 3.312(c)(3) 
(2001).  

"There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature."  38 C.F.R. § 3.312(c)(4) (2001). 

VA regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2001).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1),(3) (2001).  

The appellant, the widow of the veteran, claims that the 
cause of the veteran's death should be service-connected.  
She has asserted several different theories as to why she 
believes service connection should be granted.  

In this case, the death certificate shows that the veteran 
died on June [redacted], 1998, at the age of 58.  No autopsy was 
conducted.  The immediate cause of death was listed as 
brainstem infarction due to massive cerebral edema as a 
consequence of olfactory groove meningioma.  No other 
significant condition listed as contributing to death.  

During the veteran's lifetime, service connection was not 
granted for any disability.  In March 1998, the veteran had 
filed a claim for service connection.  A RO rating decision 
dated June 30, 1998 indicated that service connection was 
awarded for bilateral sensorineural hearing loss and for 
varicose veins of the left calf.  However, the Board notes 
that the rating decision granting service connection is dated 
3 days after the date of the veteran's death as listed on the 
death certificate.  Even so the Board also notes that there 
is no competent medical evidence of record that in any way 
links the veteran's fatal meningioma to the disabilities 
listed on the June 30, 1998 RO rating decision which would 
have become service-connected if the veteran had lived.  The 
fact is that the veteran was not service-connected for any 
disability at the time of his death and was specifically not 
service-connected for an olfactory groove meningioma which is 
what ultimately caused his death.  As such, service 
connection for the cause of the veteran's death cannot be 
granted on this basis.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
brainstem infarction due to massive cerebral edema as a 
consequence of olfactory groove meningioma may be service-
connected.  

The appellant has advanced several different theories as to 
why the veteran's death should be service-connected.  She has 
indicated that the veteran's fatal meningioma was caused by 
Agent Orange exposure during service.  In the alternative, 
she claims that the veteran's varicose veins and an inservice 
notation of leukocytosis caused the fatal meningioma.  She 
relates the meningioma to diabetes mellitus, Type II.  
Finally, she claims that the veteran died from treatment at a 
VA facility.  

III.  Direct and Presumptive Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (2001).  Brain 
tumors may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, (West 1991); 38 C.F.R. §§  3.307, 3.309 
(2001).  

The veteran's service medical records appear to be complete; 
they span his entire period of service.  Review of the 
service medical records does not reveal that a meningioma, a 
brain tumor, was manifest during military service.  There is 
also no indication that a meningioma was manifest to a degree 
of 10 percent within the first year after the veteran 
separated from military service.  

The evidence of record reveals that the veteran retired in 
February 1981 after serving over 20 years of active military 
service.  As a military retiree, the veteran received post-
service medical care at service department medical 
facilities.  The June [redacted], 1998 Death Summary provides the 
best summary of the events which lead to the veteran's death.  
This record indicates that the veteran was first evaluated 
for an anterior skull base mass in May 1998 at the medical 
facilities at Kessler Air Force Base.  CT and MRI testing 
revealed that the veteran suffered from an olfactory groove 
meningioma.  The veteran did report a loss of the sense of 
smell dating back several years.  On June 22, 1998, surgical 
resection of the meningioma was conducted at the Air Force 
Hospital.  Complications resulting from the surgery included 
infection, fever, and cerebral edema.  By June [redacted], 1998 the 
veteran's brain function had ceased, he was removed from life 
sustaining equipment and died.  

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Lay evidence is also acceptable to show incurrence in service 
if the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (2000).  

The preponderance of the evidence is against service 
connection on a direct basis.  There is simply no competent 
evidence which shows that the veteran had a meningioma during 
service.  Also, there is no evidence of that a meningioma was 
manifest during the first year after service.  The evidence 
shows that the veteran's meningioma was diagnosed in 1998, 
over 15 years after he separated from service.  As such, the 
preponderance of the evidence is against service connection 
on a presumptive basis.  

Review of the veteran's service medical records reveal that 
in 1973 he was diagnosed with leukocytosis, which is 
essentially a laboratory finding showing an increased white 
blood cell count.  Fairly extensive testing was conducted at 
the time and no underlying disability was diagnosed.  The 
final impression was "persistent leukocytosis of unknown 
etiology."  The appellant has asserted that the veteran's 
inservice leukocytosis, and/or his varicose veins, caused the 
fatal brain tumor.  In June 2001, VA submitted the evidence 
of record to a physician for review and a medical opinion.  
The physician's opinion was that there "is no relationship 
between the leukocytosis noted in service initially at age 35 
years old and the brain tumor (meningioma) of 1998.  Most 
meningioma are initially asymptomatic and product [sic] no 
significant leukocyte count increase."  The physician's 
medical opinion was also that the meningioma was not causally 
related to the veteran's varicose veins and that this 
condition did not contribute to the veteran's death.  The 
preponderance of the evidence is against the claim that the 
veteran's inservice leukocytosis and and/or varicose veins 
caused his fatal meningioma or in any way contributed to his 
death.  

IV.  Agent Orange Exposure

The appellant also asserts that the veteran's fatal 
meningioma was a result of exposure to Agent Orange during 
service.  Moreover, in an August 2002 statement the 
appellant's representative states there "is medical evidence 
that the leukocytosis is related to exposure to herbicides."  
Simply put, this statement is untrue.  There is no evidence 
of record which in any way relates leukocytosis, a laboratory 
finding of elevated white blood cells, to herbicide exposure 
and the representative has not submitted any such evidence.  
Moreover, even if it was true, which it is not, there is no 
evidence of record which shows that the veteran's 
leukocytosis was the cause of his fatal brain tumor.  The 
competent medical evidence of record indicates that the two 
are unrelated.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; diabetes mellitus Type II; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2001).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2001).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107- ___ (HR 1291), § 1116 (f) (December 
27, 2001).  Review of the veteran's discharge papers reveals 
that he received awards which verify that he did serve in the 
Republic of Vietnam during the Vietnam era.  As such, he is 
presumed to have been exposed to an herbicide agent (Agent 
Orange) during service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also not satisfied, then the claim shall 
fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.307(d), (2001). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. 
Reg. 42600 (June 24, 2002). 

The veteran died as a result of a meningioma which is a brain 
tumor.  A brain tumor is not on the list of diseases which 
warrant service connection on the basis of Agent Orange 
exposure.  Moreover as noted above, brain tumors have 
specifically determined by the Secretary not to warrant 
service connection on the basis of Agent Orange exposure.

The veteran did not develop any disability which warrants 
service connection on the presumptive basis of exposure to 
Agent Orange, with the exception of diabetes mellitus, which 
became entitled to the presumption effective in July 2001, 
after the veteran's death.  A VA examination conducted in May 
1998, during the month before his death, shows that he had 
been found to have had non-insulin-dependent diabetes 
mellitus on a routine laboratory examination about six months 
previously.  He had been on a diet, plus DiaBeta and had lost 
six to seven pounds.  At the time of the examination, the 
veteran reported that his blood sugars were close to normal.

Although after the veteran's death, the regulations regarding 
diseases which may be presumed to have resulted from exposure 
to Agent Orange were amended to include diabetes mellitus, 
Type II (or adult-onset diabetes), there is no evidence that 
this disorder caused the meningioma.  A routine blood sugar 
study approximately six months before the veteran's death 
revealed diabetes, which in May 1998 was described by the 
veteran as under control with diet.  There is no evidence 
that this disorder was so debilitating as to hasten the 
veteran's death.  In fact, diabetes was apparently diagnosed 
from a laboratory study rather than from clinical evaluation 
of symptoms reported by the veteran.  The Board has noted the 
request by the appellant that a medical opinion be obtained 
as to whether the diabetes could have caused the meningioma.  
A routine blood sugar test showed the onset of diabetes, and 
a routine diabetic screening eye examination showed bilateral 
papilledema, which is edema (or swelling) of the optic disk, 
often due to increased intracranial pressure.  See Stedman's 
Medical Dictionary 1291 (26th ed. 1995).  A CT scan to 
determine the case of the edema revealed the meningioma.

The records were reviewed by a VA physician with respect to 
the cause of the meningioma, and the physician noted that 
meningioma arises from arachnoid granulations in the dura of 
the brain.  Although we are sympathetic to the appellant's 
desire to have all conceivable avenues explored that could 
lead to a grant of the benefits she seeks, there is simply no 
evidence that the diabetes was a causal factor in the 
development of the meningioma.  A remand for a medical 
opinion as to such a connection would be fruitless and would 
result in a needless prolongation of the claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case there is no medical evidence which in any 
way indicates a nexus between the veteran's presumed Agent 
Orange exposure during service and his fatal meningioma over 
15 years after he separated from service.  In the June 2001 
medical opinion, the physician stated that it "is unlikely 
that the meningioma was related to possible exposure to Agent 
Orange while in service.  The Institute of Medicine studies 
do not associate this type of tumor with Agent Orange 
exposure."  

The preponderance of the evidence is against the claim that 
the veteran's presumed Agent Orange exposure caused his fatal 
brain tumor, meningioma, and ultimately his death.  

V.  38 U.S.C. § 1151

The appellant also seeks service connection for cause of the 
veteran's death under 38 U.S.C. § 1151.  In her April 1999 
Notice of Disagreement the appellant states that the veteran 
"had gone to VAMC Montgomery for medical attention.  A Ft. 
Rucker Army doctor had found the tumor problem and had 
referred him to Kessler AFB hosp. For surgery.  Montgomery 
VAMC told him to go ahead with this and come back to  them at 
a later date after the surgery.  Kessler is used by the VA to 
treat veterans.  This case should be considered as the 
veteran having died in a VA facility."  

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization, medical treatment, or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. §§ 
3.358(a), 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1) (2) (2001).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2)(2001).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3)(2001).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4)(2001).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute.  On the other hand, those 
claims for benefits under section 1151 filed on or after 
October 1, 1997, are governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they do not conflict with the statute.

The appellant's claim for service connection for the cause of 
the veteran's death was received at the RO in July 1998.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, the appellant's claim must be 
adjudicated under the current version of section 1151.  That 
is, the standard is to preclude compensation in the absence 
of negligence or other fault on the part of VA, or an event 
not reasonably foreseeable.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 
1151 (West Supp. 1998); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

The preponderance of the evidence is against the appellant's 
claim on this basis.  The totality of evidence of record 
reveals that the veteran was treated for his meningioma at an 
Army medical facility and an Air Force medical facility 
because of his status as a military retiree.  He was not 
treated at a VA medical facility.  He died as a result of 
complications from the surgical resection of the meningioma 
at Kessler Air Force Base Hospital.  VA was not involved in 
any manner in the treatment of the veteran's fatal 
meningioma.  As such, service connection for cause of the 
veteran's death under 38 U.S.C. § 1151 must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

